If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


    PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                     June 24, 2021
                  Plaintiff-Appellee,

    v                                                                No. 343800
                                                                     Ingham Circuit Court
    ROBERT JERRY MILES,                                              LC No. 16-000986-FC

                  Defendant-Appellant.


                                          ON REMAND

Before: MURRAY, C.J., and FORT HOOD and SHAPIRO, JJ.

PER CURIAM.

                                         I. BACKGROUND

       Following a jury trial, defendant was convicted of delivery of a controlled substance less
than 50 grams, MCL 333.7401(2)(a)(iv).1 The trial court sentenced defendant, as a fourth habitual
offender, MCL 769.12, to 5 to 40 years’ imprisonment.2 Defendant appealed as of right, and we
affirmed. People v Miles, unpublished per curiam opinion of the Court of Appeals, issued
September 10, 2019 (Dkt No. 343800).

       Defendant thereafter filed an application for leave to appeal to the Michigan Supreme
Court. On December 23, 2020, the Supreme Court vacated the portions of this Court’s opinion
addressing the scoring of OV 3 and OV 12 and the trial court’s assessment of court costs, and
remanded this case to be held in abeyance pending this Court’s decision in People v Lewis (Docket
No. 350287), and for reconsideration in light of Lewis and People v Beck, 504 Mich 605; 939


1
    Defendant was acquitted of delivery of a controlled substance causing death, MCL 750.317a.
2
  On January 8, 2018, pursuant to a plea agreement, defendant was sentenced in federal court to
87 months’ imprisonment for possession of heroin with intent to distribute, 21 USC 841(a)(1), and
felon in possession of a firearm, 18 USC 922(g)(1). The trial court’s sentence was consecutive to
defendant’s federal term of imprisonment.


                                                -1-
NW2d 213 (2019), cert den sub nom Michigan v Beck, ___ US ___; 140 S Ct 1243; 206 L Ed 2d
240 (2020). The Court denied leave to appeal in all other respects. People v Miles, 506 Mich
1029; ___ NW2d ___ (2020) (Docket No. 160494). On May 13, 2021, this Court issued an
unpublished per curiam opinion in Lewis. People v Lewis, unpublished per curiam opinion of the
Court of Appeals, issued May 13, 2021 (Docket No. 350287).

                                    II. ISSUES ON REMAND

        On remand, we must decide (1) whether the trial court properly scored OV 3 and OV 12 in
light of Beck, and (2) whether the trial court’s assessment of court costs was proper in light of
Lewis.

                              A. OV 3 AND 12 IN LIGHT OF BECK

        In Beck, 504 Mich at 610, the defendant was convicted of felon in possession of a firearm
and carrying a firearm during the commission of a felony (felony-firearm), but was acquitted of
open murder, carrying a firearm with unlawful intent, and two additional counts of felony-firearm.
In sentencing the defendant, the trial court based its sentence, in part, on its finding by a
preponderance of the evidence that the defendant committed the murder of which the jury acquitted
him. Id. at 611-612. The Supreme Court held that “due process bars sentencing courts from
finding by a preponderance of the evidence that a defendant engaged in conduct of which he was
acquitted.” Id. at 629. Accordingly, the Court vacated the defendant’s sentence and remanded for
resentencing. Id. at 630.

         Here, the trial court scored OV 3 at 100 points on the basis of its finding that there was
sufficient evidence to establish that Mosher’s death resulted from defendant’s delivery of heroin,
despite the jury’s acquittal of that offense. Miles, unpub op at 5. OV 3 is “physical injury to a
victim.” MCL 777.33(1). Under MCL 777.33(2)(b), 100 points are assessed “if death results from
the commission of a crime and homicide is not the sentencing offense.” Although in our prior
opinion we concluded that the trial court properly found, by a preponderance of the evidence, that
Mosher’s death resulted from defendant’s delivery of heroin, id. at 9, in light of Beck the trial court
erred by relying on acquitted conduct in scoring OV 3. Because the jury acquitted defendant of
the delivery causing death charge, due process barred the trial court from finding by a
preponderance of the evidence that defendant caused the victim’s death. Beck, 504 Mich at 629.
This scoring error affected defendant’s minimum sentence guidelines range.3 Therefore, defendant
is entitled to resentencing.

       The trial court also scored OV 12 at five points, which is scored for “contemporaneous
felonious criminal acts.” MCL 777.42(1). Under MCL 777.42(1), five points are assessed if
“[o]ne contemporaneous felonious criminal act involving a crime against a person was
committed,” or if “[t]wo contemporaneous criminal acts involving other crimes were committed.”
MCL 777.42(1)(d), (e). In our prior opinion we did not address the scoring of OV 12 because any
error would not have affected defendant’s minimum sentence guidelines range. Miles, unpub op


3
 Defendant’s total OV score of 110 placed him at OV Level VI on the Class D grid. A reduction
of 100 points would place defendant at OV Level II. See MCL 777.65.

                                                 -2-
a 9-10. However, we did note that the facts did not support a finding that defendant committed a
contemporaneous felonious act under People v Light, 290 Mich App 717; 803 NW2d 720 (2010).
Miles, unpub op at 9 n 10.

        The scoring of OV 12 was also erroneous under Beck. Although the trial court did not
expressly address the scoring of OV 12 at sentencing, it appears that the trial court scored OV 12
on the basis of its finding that defendant caused Mosher’s death. There were no other acts
committed by defendant that could have supported the trial court’s finding. Again, the jury
acquitted defendant of causing Mosher’s death. Because the trial court was not permitted to
consider defendant’s acquitted conduct under Beck, OV 12 was also erroneously scored.4

                               B. COURTS COSTS UNDER LEWIS

        The defendant in Lewis, unpub op at 1, argued that MCL 769.1k(1)(b)(iii), which allows
trial courts to impose court costs on convicted defendants, is unconstitutional because it violates
due process and the separation of powers. This Court rejected both arguments because it was
bound by People v Johnson, ___ Mich App ___; ___ NW2d ___ (2021) (Docket No. 351308),
which the panel found persuasive. Lewis, unpub op at 4-8.5

      In Johnson, ___ Mich App at ___; slip op at 1, the defendant raised a facial challenge to
MCL 769.1k(1)(b)(iii), claiming that it deprives criminal defendants of their due-process right to
an impartial decisionmaker and violates separation-of-powers principles. This Court held that
MCL 769.1k(1)(b)(iii) is not facially unconstitutional. Id.6 As the Lewis Court explained:

                 [T]he Johnson panel addressed the question of “whether the financial
         interests of a trial court might raise due-process concerns.” Id. In particular, the
         panel considered Tumey v Ohio, 273 US 510; 47 S Ct 437; 71 L Ed 749 (1927);
         Dugan v Ohio, 277 US 61, 65; 48 S Ct 439; 72 L Ed 784 (1928); and Ward v Village
         of Monroeville, Ohio, 409 US 57; 93 S Ct 80; 34 L Ed 2d 267 (1972), before
         concluding that the facts of the case closely resembled those in Dugan, 277 US at
         65, where the defendant’s due-process rights were not violated because while “the
         entity exercising the judicial role benefited from a portion of the revenue generated
         by court assessments,” the entity “did not have control over administration of the
         revenue.” Johnson, ___ Mich App at ___; slip op at 4-7. Although MCL
         769.1k(1)(b)(iii) generates revenue for trial courts, “ ‘these provisions do not
         indicate where the money flows after the costs have been imposed on and paid by
         a convicted defendant.’ ” Johnson, ___ Mich App at ___; slip op at 7, quoting
         People v Alexander, unpublished per curiam opinion of the Court of Appeals,


4
    The reduction of another five points would place defendant at OV Level I. MCL 777.65.
5
  Like Lewis and Johnson, this case involves the version of MCL 769.1k that was in effect before
the amendment on September 17, 2020. See 202 PA 151. The relevant language of the statute has
not changed.
6
 Judge SHAPIRO dissented, concluding that MCL 769.1k(1)(b)(iii) is unconstitutional. Johnson,
__ Mich App at __.

                                                 -3-
       issued May 14, 2020 (Docket No. 348593), lv pending, p 14. “Indeed, Michigan’s
       Constitution provides that ‘[n]o judge or justice of any court of this state shall be
       paid from the fees of his office nor shall the amount of his salary be measured by
       fees, other moneys received or the amount of judicial activity of his office.’ ”
       Johnson, ___ Mich App at ___; slip op at 7, quoting Const 1963, art 6, § 17 (internal
       quotation marks omitted; alteration in original). [Lewis, unpub op at 4-5.]

In Lewis, this Court concluded that the defendant, like the defendant in Johnson, failed to show “
‘that the nexus between the courts and the costs they impose’ under MCL 769.1k(1)(b)(iii)
undermines a defendant’s right to appear before a neutral judge.” Lewis, unpub op at 5. This
Court further stated:

       The Johnson Court adequately explained why defendant’s argument cannot
       succeed under guiding Supreme Court precedent, as the circumstances at issue in
       Tumey and Ward, both of which dealt with Ohio’s “mayor’s courts,” are vastly
       different from a courts [sic] imposition of fees under MCL 769.1k(1)(b)(iii), and
       are more similar to Dugan. Other courts have come to the same conclusion under
       similar circumstances. See, e.g., Commonwealth of North Mariana Islands v
       Kaipat, 94 F3d 574, 580-582 (CA 9, 1996). [Lewis, unpub op at 5.]

        The Lewis Court also concluded that the defendant and his amici supporters “fail to
recognize the long-held and important presumption that judges are impartial and sufficiently
independent to follow in every case the oath each has taken to uphold the laws of this state and
nation.” Lewis, unpub op at 6. This Court noted that, if a remedy was needed, it must come from
the Legislature. Id. at 7. This Court similarly rejected the defendant’s separation-of-powers
argument because, like the defendant in Johnson, the defendant in Lewis failed to “establish that
the Legislature has made it impossible for trial courts to fulfill their constitutional mandates or that
MCL 769.1k(1)(b)(iii) is facially unconstitutional.” Id. at 7, quoting Johnson, ___ Mich App at
___; slip op at 9.

        In our prior opinion we concluded that the trial court’s assessment of $500 in court costs
had a sufficient factual basis under People v Cameron, 319 Mich App 215; 900 NW2d 658 (2017),
in which this Court concluded that costs imposed under MCL 769.1k(1)(b)(iii) constitute a tax,
but the statute does not violate our Constitution’s Distinct Statement Clause, Const 1963, art 4, §
32, or separation of powers provision, Const 1963, art 3, § 2. Miles, unpub op at 10. Like the
Lewis Court, this panel is bound by this Court’s decision in Johnson. MCR 7.215(J)(1). Under
both Johnson and Lewis, MCL 769.1k(1)(b)(iii) is not facially unconstitutional. Therefore, there
was no error in the trial court’s imposition of court costs.

        Defendant’s conviction is affirmed, but the matter is remanded for resentencing. We do
not retain jurisdiction.



                                                               /s/ Christopher M. Murray
                                                               /s/ Karen M. Fort Hood


                                                  -4-